United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                       August 23, 2006

                                            Before

                       Hon. JOEL M. FLAUM, Chief Judge

                       Hon. MICHAEL S. KANNE, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge


No. 05-3942

UNITED STATES OF AMERICA                                   Appeal from the United States
     Plaintiff-Appellee,                                   District Court for the Southern
                                                           District of Indiana, Evansville
              v.                                           Division.

                                                           No. 04 CR 22
BRIAN K. ELLIS,
     Defendant-Appellant.                                  Richard L. Young,
                                                           Judge.

                                          ORDER

       The slip opinion issued in the above-entitled cause on August 22, 2006, is amended as
follows:

       Page 2, fifth line from the bottom, delete “was” and replace with “were”.